***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         COMMISSIONER OF LABOR v. WALNUT
              TIRE SHOP, LLC, ET AL.
                    (AC 42986)
                       Lavine, Elgo and Alexander, Js.

                                   Syllabus

The plaintiff sought to collect, inter alia, unpaid wages on behalf of two
   employees of the defendant W Co. A state marshal served two copies
   of the summons and complaint on the defendant B, W Co.’s president,
   in both his individual capacity and as president of W Co. Following the
   defendants’ failure to respond to the plaintiff’s pleadings, the trial court
   granted the plaintiff’s motion for default and rendered judgment in favor
   of the plaintiff. Thereafter, the defendants filed a motion to open the
   default judgment pursuant to the applicable statute (§ 52-212), claiming
   that they had been deprived of actual notice of the proceedings by the
   plaintiff’s failure to serve the summons and complaint on W Co. The court
   denied the defendants’ motion to open, and the defendants appealed to
   this court. Held that the trial court did not abuse its discretion in denying
   the defendants’ motion to open, as the defendants failed to comply with
   the requirements of § 52-212 in that the motion was not verified under
   oath by either the defendants or their attorney; furthermore, the defen-
   dants’ claim that they lacked actual notice of the plaintiff’s action
   because the summons listed a nonparty individual as W Co.’s registered
   agent for service was unavailing, the record having unequivocally indi-
   cated that both defendants were properly served with legal process by
   service in hand to B.
Submitted on briefs September 17—officially released November 24, 2020

                             Procedural History

  Action to collect, inter alia, unpaid wages, and for
other relief, brought to the Superior Court in the judicial
district of Hartford, where the defendants were
defaulted for failure to appear; thereafter, the court,
Gordon, J., rendered judgment in favor of the plaintiff;
subsequently, the court, Sheridan, J., denied the defen-
dants’ motion to open the judgment, and the defendants
appealed to this court. Affirmed.
  Ramiro Alcazar filed a brief for the appellants
(defendants).
   Maria C. Rodriguez and Philip M. Schulz, assistant
attorneys general, and William Tong, attorney general,
filed a brief for the appellee (plaintiff).
  PER CURIAM. The defendants, Walnut Tire Shop,
LLC (company), and Ramon Balbuena, appeal from the
judgment of the trial court denying their motion to open
a default judgment rendered in favor of the plaintiff,
the Commissioner of Labor. On appeal, the defendants
claim that the court abused its discretion in denying
that motion because they lacked actual notice of the
plaintiff’s action. We disagree and, accordingly, affirm
the judgment of the trial court.
  It is undisputed that, at all relevant times, Balbuena
was the owner and president of the company.1 On
November 11, 2018, the plaintiff commenced an action
against the defendants on behalf of two employees to
recover unpaid wages pursuant to General Statutes
§ 31-722 and civil penalties pursuant to General Statutes
§ 31-69a. On that date, a state marshal served two copies
of the summons and complaint on Balbuena in both his
individual capacity and as president of the company.3
  When the defendants did not appear or otherwise
respond to that pleading, the plaintiff filed a motion for
default, which the court granted. The plaintiff then filed
a motion for a default judgment that was accompanied
by a sworn affidavit of debt. The court granted that
motion on March 15, 2019, and rendered judgment in
favor of the plaintiff in the amount of $24,136.35.4 The
plaintiff provided notice of that judgment to the defen-
dants in accordance with Practice Book § 17-22.
   On April 24, 2019, the defendants filed a motion to
open the default judgment pursuant to General Statutes
§ 52-212.5 In that motion, they alleged that the plaintiff
had failed to serve the summons and complaint on the
company, thereby depriving the defendants of ‘‘actual
notice of those proceedings . . . .’’ The plaintiff filed
an objection, and the court thereafter denied the defen-
dants’ motion to open. From that judgment, the defen-
dants now appeal.
   It is well established that ‘‘[a] motion to open and
vacate a judgment . . . is addressed to the [trial]
court’s discretion, and the action of the trial court will
not be disturbed on appeal unless it acted unreasonably
and in clear abuse of its discretion. . . . In determining
whether the trial court abused its discretion, this court
must make every reasonable presumption in favor of
its action. . . . The manner in which [this] discretion
is exercised will not be disturbed so long as the court
could reasonably conclude as it did.’’ (Citations omitted;
internal quotation marks omitted.) Walton v. New Hart-
ford, 223 Conn. 155, 169–70, 612 A.2d 1153 (1992); see
also Purtill v. Cook, 197 Conn. App. 22, 26, 231 A.3d
245 (2020) (‘‘[o]ur review of a ruling on a motion to
open a default judgment is governed by the abuse of
discretion standard’’).
   On appeal, the defendants contend that the court
abused its discretion in denying their motion to open
because they lacked actual notice of the plaintiff’s
action. For two distinct reasons, the defendants’ claim
is unavailing. First, as a procedural matter, they have
failed to comply with the mandate of § 52-212 (c) and
Practice Book § 17-43, which require motions to open
default judgments pursuant to § 52-212 to ‘‘be verified
by the oath of the complainant or [its] attorney . . . .’’
The motion to open in the present case was not verified
under oath by either the defendants or their attorney.
On that basis alone, the trial court was entitled to deny
the defendants’ motion. See Lawton v. Weiner, 91 Conn.
App. 698, 712, 882 A.2d 151 (2005) (court did not abuse
its discretion in denying defendants’ motion to open
because it was ‘‘not sworn to’’); Water Pollution Control
Authority v. OTP Realty, LLC, 76 Conn. App. 711, 713,
822 A.2d 257 (‘‘[i]t is not an abuse of discretion for a
court to deny a motion to open that does not set forth
facts, upon oath, to demonstrate that a defendant has
been prevented by mistake, accident or other reason-
able cause from making a defense’’), cert. denied, 264
Conn. 920, 828 A.2d 619 (2003).
  Second, as a substantive matter, the defendants’
claim that they lacked actual notice of the plaintiff’s
action is belied by the uncontroverted fact that the
marshal served copies of the summons and complaint
on Balbuena in both his individual capacity and as presi-
dent of the company.6 In so doing, the marshal properly
served legal process on the company pursuant to Gen-
eral Statutes § 52-57 (c).7
   The defendants nonetheless argue that, because the
summons listed Ramiro Alcazar as the registered agent
for service for the company, the service conducted on
its president on November 11, 2018, was invalid. They
offer no legal authority to support that assertion. To the
contrary, this court has held that ‘‘there is no exclusive
means for service on a limited liability company.
Although General Statutes § 34-105 (a) provides that
process ‘may be served upon the limited liability com-
pany’s statutory agent for service,’ subsection (e) of
§ 34-105 expressly states that ‘[n]othing contained in
this section shall limit or affect the right to serve any
process, notice or demand required or permitted by law
to be served upon a limited liability company in any
other manner permitted by law.’ ’’ Little v. Mackeyboy
Auto, LLC, 142 Conn. App. 14, 20, 62 A.3d 1164 (2013).
For that reason, this court held that service of process
conducted on an officer specified in § 52-57 (c) properly
conferred notice of the plaintiff’s action on the defen-
dant limited liability company, even when its registered
agent was not served. Id. That precedent compels a
similar conclusion in the present case.
   The record before us unequivocally indicates that
both defendants were served with legal process on
November 11, 2018. The court, therefore, did not abuse
its discretion in denying the defendants’ motion to open.
      The judgment is affirmed.
  1
     In the complaint, the plaintiff alleged that Balbuena was the owner and
principal of the company. Moreover, in opposing the defendants’ motion to
open, the plaintiff submitted, as an exhibit, a business inquiry conducted
with the Secretary of the State’s commercial recording division, which lists
Balbuena as the ‘‘president’’ of the company.
   2
     General Statutes § 31-72 provides in relevant part: ‘‘When any employer
fails to pay an employee wages in accordance with the provisions of sections
31-71a to 31-71i, inclusive, or fails to compensate an employee in accordance
with section 31-76k . . . such employee . . . shall recover, in a civil action,
(1) twice the full amount of such wages, with costs and such reasonable
attorney’s fees as may be allowed by the court, or (2) if the employer
establishes that the employer had a good faith belief that the underpayment
of wages was in compliance with law, the full amount of such wages or
compensation, with costs and such reasonable attorney’s fees as may be
allowed by the court. . . . The Labor Commissioner may collect the full
amount of any such unpaid wages . . . as well as interest calculated in
accordance with the provisions of section 31-265 from the date the wages
or payment should have been received, had payment been made in a timely
manner. In addition, the Labor Commissioner may bring any legal action
necessary to recover twice the full amount of unpaid wages . . . and the
employer shall be required to pay the costs and such reasonable attorney’s
fees as may be allowed by the court. The commissioner shall distribute any
wages . . . collected pursuant to this section to the appropriate person.’’
   3
     In the return of service, the marshal attested in relevant part: ‘‘Then and
there by virtue hereof and at the special direction of the plaintiff’s attorney,
I made due and legal service upon the within named defendants: Walnut
Tire Shop, LLC by leaving with and within the hands of Ramon Balbuena,
President and Ramon Balbuena by leaving with and within the hands at
153 Walnut Street, Waterbury, Connecticut, two true and attested copies
of the within, summons-civil, complaint and amount in demand with my
endorsement thereon.’’ (Emphasis in original.)
   4
     The court awarded the plaintiff $17,145.60 in unpaid wages, $6900 in
civil penalties, and $90.65 in costs.
   5
     General Statutes § 52-212 provides in relevant part: ‘‘(a) Any judgment
rendered or decree passed upon a default or nonsuit in the Superior Court
may be set aside, within four months following the date on which it was
rendered or passed, and the case reinstated on the docket, on such terms
in respect to costs as the court deems reasonable, upon the complaint or
written motion of any party or person prejudiced thereby, showing reason-
able cause, or that a good cause of action or defense in whole or in part
existed at the time of the rendition of the judgment or the passage of the
decree, and that the plaintiff or defendant was prevented by mistake, acci-
dent or other reasonable cause from prosecuting the action or making the
defense. . . .
   ‘‘(c) The complaint or written motion shall be verified by the oath of the
complainant or his attorney, shall state in general terms the nature of the
claim or defense and shall particularly set forth the reason why the plaintiff
or defendant failed to appear. . . .’’
   6
     In their appellate brief, the defendants concede that ‘‘[t]he summons and
complaint were served in hand on [Balbuena] individually and as president
of [the company].’’
   7
     General Statutes § 52-57 (c) provides in relevant part: ‘‘In actions against
a private corporation, service of process shall be made either upon the
president, the vice president, an assistant vice president, the secretary, the
assistant secretary, the treasurer, the assistant treasurer, the cashier, the
assistant cashier, the teller or the assistant teller or its general or managing
agent or manager or upon any director resident in this state, or the person
in charge of the business of the corporation or upon any person who is at
the time of service in charge of the office of the corporation in the town
in which its principal office or place of business is located. . . .’’ (Empha-
sis added.)